 In.theMatter ofNELSON-RICKSCREAMERYCOMPANY, EMPLOYERandTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS UNION,LOCAL 983, AFL,PETITIONERCase No. 19-RC-340.-Decided April 5,1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Howard A.McIntyre, hearing officer. The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons :The Petitioner seeks to represent seven truck drivers who pick upmilk atfarms and haul it to the Employer's creameryat Rexburg,Idaho.The Employer contends that these drivers are independentcontractors, not employees, and that the Board should, therefore, dis-miss the petition.Each driver has a contract with the Employer which governs therespective rights and responsibilities of the parties.This contractsets out the counties and townships within which the driver has theexclusiveright to pick up milk for the Employer, and the rate of com-pensationof the driver based upon the amount of milk hauled. Underthe contract, the driver agrees to furnish the equipment for trans-portation of the milk, to transport it in a sanitarymanner, and todeliver all the milk picked up to the Employer. The contract is fora termof 1 year, and automatically renewable thereafter. It provides,however, that the driver may terminate the contract by giving 3089 NLRB No. 4.204 NELSON-RICKS CREAMERY COMPANY205days' written notice.Either party may assign his interest in theagreement without the consent of the other. The drivers have in mostcases obtained their contracts by purchase from other drivers.TheEmployer cannot, under the contract, discharge a driver except forbreach of the contract, but it can refuse to renew a contract.All the drivers own their own trucks.However, the vans attached tothe trucks, in which the milk is hauled, were purchased by the Em-ployer and are being sold to the drivers under a conditional sales con-tract whereby the Employer retains title until thesaleis completed.,`The Employer maintains some control over this van in that he will notpermit a driver to put his own name on it.However, the drivers havetheirnameson their trucks.The work of the drivers is not supervised by the Employer? Thedrivers who testified referred to the Employer's field man as their"boss," but he does not accompany them on their trips and they seldomsee him from week to week.He has no authority to hire, discharge, ortransfer the drivers, or to direct them.The Employer schedules the arrivals of the drivers at the plant sothat they do not arrive simultaneously,-and requests that they conformas nearly as possible to the schedule.The Employer does not definethe route which the driver is to cover.One driver testified that theEmployer had suggested that he split his route and make two trips, butthat he had obtained a larger truck and continued to make only onetrip.The driver learns the route from his predecessor, but is notrequired to continue to pick up the milk in the same sequence.TheEmployer's field man and the drivers solicit new business, the lattercustomarily only within the counties or townships allocated to them.One driver, however, enlarged his route by picking up milk from tworelatives in his own neighborhood, which was technically in anotherdriver's area.He was also told to pick up milk from one farmer onanother driver's route because that farmer developed a personalenmity for the other driver.3The vans were purchased by the Employer and turned over to the drivers in March 1948,shortly after a competitor installed vans on its milk routes.One driver testified that theEmployer would have lost its suppliers and been out of business if it had not met thiscompetition.Contrary to our dissenting colleague,we see nothing"fictitious"In the terms of theagreement relating to these vans.Even assuming that the agreement is unconventional insome respects,it cannot be doubted that it was designed to meet a definite situation andwas willingly entered into by the parties.The fact that the Employer may, under certaincircumstances, exact a forfeiture of the payments made, proves, at best, that the Employerhas the better of the bargain.2One driver testified, in behalf of the Petitioner,that the Employer told the drivers itwanted them to shave, wear white outfits,and keep their hair "neat in appearance."Heconceded that, following this request, he "improved quite a bit."Another driver statedthat he hadnever receivedisuch instructions: 206DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder the individual contracts, the driver is required to pay taxes,license fees, unemployment insurance, workmen's compensation, andthe like, on any helpers he hires. In 1943, the liability of the Employerfor unemployment compensation payments on the earnings of "milkhaulers" was litigated before the Industrial Accident Board of theState of Idaho, which found S that these haulers were. independent con-tractors "free from control or direction over the performance of theirservices under this said contract," and that the Employer was thereforenot liable for unemployment compensation.The earnings of the drivers depends in large measure on their owndiligence : the efficiency of their itinerary, the avoidance of break-downs of their equipment, and their ability to obtain new customers.One driver had thereby increased the volume of his business by morethan 25 percent. The Employer controls the earnings of the driversby unilaterally raising, although not provided for in the contract, therate of pay per hundredweight of milk in the winter, when the volumefalls off, and cutting it back to the contract rate in the spring; and bynot paying a driver for milk it rejects as below standard due to negli-gence of the driver.Each driver determines the number of hours to be devoted to hisoperations, and, under the contract, he may absent himself from hisroute at any time without the Employer's permission.During suchabsences, he must provide his own substitute.Although the driversare not permitted under the contract to "divert" milk, several drivershave, with the Employer's knowledge, hauled milk to other creamerieswhile hauling for the Employer.They are not precluded from en-gaging, in noncompetitive activities on their routes.One driver so-licits insurance, and others have occasionally done other hauling.The Board has established certain criteria which it considers indetermining whether individuals are employees or independent con-tractors : the nature of the agreement between the parties, controlover earnings and over the manner in which .the work is performed, theownership of tools and equipment, the exclusiveness of employment,and the payment of social security and other taxes.Applying thesecriteria to the present case, we find that the relationship is governedby a written contract for a term of 1 year; 4 that the drivers are not8 The hearing officer referred to the Board the question of the admissibility of a certified .copy of the decision of the Industrial Accident Board, which was introduced by the Em-ployer.As_the payment of unemployment compensation taxes is a relevant factor in thepresent determination,and as the exhibit submitted constituted evidence on that point, theexhibit is hereby received in evidence.* Our dissenting colleague appears to argue that the provisions of the contract whichenumerate the obligations of the carrier(viz,to provide prompt and safe transportation,conform to the health and safety requirements, operate the route in a good andbusiness-likemanner)and the clause indemnifying the Employer to the extent of $100 for failure tocomply with the contract,derogate from a finding of an independent contractor relation- NELSON-RICKS CREAMERY COMPANY207paid wages or salaries, but rather, that their net earnings are ulti-mately controlled, in part, by the drivers' diligence and efficiency inoperating their routes; that the Employer exercises virtually no con-trol or supervision over the drivers, but is interested primarily in theend to be accomplished by them; that the drivers establish their ownmethods of servicing their routes, may hire their own assistants orreplacements, and supply almost all their own equipment; that thedrivers are free to engage in other gainful employment; and, finally,that the entrepreneurial nature of the relationship is evidenced bythe fact that the parties have operated for at least 10 years, under con-tracts stating that the driver is an "independent contractor," that thedriver pays all taxes and license fees in connection with his milkhauling, and that the Employer does not carry the drivers on its pay-roll nor pay unemployment compensation and similar taxes for them.Upon the entire record, we conclude that the drivers hauling milkfor the Employer are independent contractors, and not employeeswithin the meaning of the Act.'We shall, therefore, dismiss thepetition herein.ORDERIT IS HEREBYORDEREDthat the petition filed herein be, and it herebyis, dismissed.CHAIRMAN HERZOG and MEMBER STYLES took no part in the con-sideration of the above Decision and Order.MEMBER MURDOCK, dissenting :Although the facts in this case do not indicate with absolute cer-tainty whether the drivers in question are employees or independentcontractors, I am constrained to disagree with the majority opinionship.We perceive no basis for this conclusion.The use of the indemnification provisionin conjunction with the enumeration of the carrier's obligations emphasizes beyond anydoubt the fact that the method and manner of the services to be performed were left to thecarrier and that Employer control was limited to the result to be accomplished.Otherwisethere would be no need for some form of indemnification to the Employer to assure thedesired result.To interpret these provisions as retaining in the Employer the right tocontrol the mode of operation is to create the extraordinary and totally unrealistic situa-tion of the Employer controlling the method and manner of the services to be rendered,while the carrier,in the role of employee,risks a penalty if the result is not to his Em-ployer's liking.Furthermore,such an interpretation contradicts the express provision inthe contract "that it is the intent of the parties hereto that the carrier shall be consideredand (sic)independent contractor and not an employee of the company for any purposewhatever" ;and disregards the further provision that all or any part of these obligations"may be done and performed by any persons appointed by the carrier."a SeeTheKansas City Star Company, 76NLRB 384.The fact that the carriers do notthemselves purchase the milk,but are remunerated on the basis of the amount of milktransported does not derogate from our finding herein.This practice is consistent with theusual carrier operation.Accordingly,we are satisfied that the other incidents of therelationship enumerated above combine to satisfy the congressional concept of an independ-ent contractor. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich places them within the latter group. I believe that undueemphasis has been placed on ambiguous provisions of contracts whichappear to have been honored in the breach, and that the realities of thework the drivers are engaged in have not been accorded their dueweight.The operation of the Employer's creamery and the production ofbutter, cheese, and powdered milk is completely dependent uponreliable and regular transportation of milk from the producer to theplant.Only 10 of the approximately 550 farmer-producers for theEmployer truck their own milk to the plant. In the face of competi-tion from other creameries in the same area, it is thus essential to thecontinued operation of the plant that adequate transportation be pro-vided in some manner by the Employer. The contention that thisessential part of the Employer's business has been entrusted to inde-pendent contractors operating without his control therefore requiresclose scrutiny.6The position of the majority is that the Employerhas satisfied this requirement of adequate transport through contractswith semi-independent small business lnen.The crux of this positionis that the contracts guarantee the performance of the stated taskwhile leaving the details and manner of performance to the discretionof the driver.I submit that neither the contracts nor their operationin reality substantiate this position.The driver's job is to gather cans of milk from producers in a statedarea and deliver the milk to the plant at a set time each day of theweek.The contract with each milk hauler, apart from the saleagreement for the milk vans, provides that the driver will deliverallmilk and cream tendered to him by producers on his route; that thedriver will useall reasonable meansto protect his cargo and assumeresponsibility for its prompt and safe transportation; and that hewill conform to all applicable health and sanitation requirements im-posed by public authority.The driver also agrees to operate the routeina "good and business-like manner"and not to"cause or permit di-version of the Company's volume Of business"to other persons.Thedetermination of what constitutes compliance with these provisionsapparently rests with the Employer, and failure to comply with pro-visions of the contract subjects the driver to a $100 indemnity.Thedirect impact of the contract, therefore, is to establisha mode ofoperation,not merelya result,the breach of which is subject to fine and9 The relationship of the duty to be performed by the alleged "independent contractor"and the business of the Employer is, of course, one of the prime indicia of the status of theformer.SeeSteinberg&Company,78 NLRB 211. Thereisno question herein of theperformance of a duty not a part of the essential business of the Employer. It shouldalso be noted that the transportation of milk is peculiarly the problem of the Employerinasmuch as it is possible for the farmer to dispose of the milk to other creameries alsofurnishing transportation or use it himself. NELSON-RICKS CREAMERYCOMPANY209termination of the contract.The failure of the Employer to imple-ment the contract with strict personal supervision does not negatethe right to do so. That right is clearly implicit in the foregoingprovisions.?Further, the failure to establish direct supervision of thedrivers is not conclusive when considered in the circumstances underwhich the work is performed.The violation of health or sanitaryregulations, the failure to accept and deliver all milk tendered, thediversion of business, or the lack of a "good and business-like". modeof operation, could not fail to come to the attention of the Employer inroutine day-to-day operations involving the delivery of a perishableproduct for short distances in a rural community.Other criteria which the majority considers determinative of thedrivers' status as independent contractors are also open to other con-clusions.Thus the term of the contract is not one which contemplatesthe completion of a stated task within a stated time, but a continuing,routine, and regular operation of an essential part of the Employer'sbusiness.The alleged lack of any named wage or salary is illusory.Despite the stated rate of compensation in the contract, these drivershave, on several occasions, been given unilateral increases or decreasesin compensation to cover additional expenses of operation.8 It is truethat a driver may increase his income to a limited extent by the acquisi-tion of new customers; an activity, however, subject to the definitelimitations of his route boundaries, the number of farms it contains,and the efforts of competing dairy firms. In essence, a driver's incomedepends upon what the Employer chooses to pay him per hundred-weight of milk.This, in turn, is not the price for milk that the driverhas purchased on his own initiative and risk for sale at a profit, butessentially a fee calculated to cover the cost of the driver's services plusaverage operating expenses.'SeeNu-Car Carriers,Inc.,88 NLRB 75, and cases cited therein for the propositionthat persons performing any work or rendering any services are employees and not inde-pendent contractors if the party engaging them has the right to supervise and control themin the manner and details of their performance.It is not the fact of actual interferenceor exercise of authority to interfere or control which makes one a servant rather than anindependent contractor,butthe existence of such right or authority.SteinbergctCom-pany,supra.The situation here seems comparable to the delivery of merchandise in a cityarea, where supervision may be and is often accomplished through the medium of customercomplaints.S These unilateral wage increases occurred after the start of organization among thedrivers and were announced and put into effect without prior consultationwith thedrivers.A flat sum was also paid,for a time, for the acquisition of each new producer.This actionwas also taken without any bargaining or negotiation with the alleged "independent con-tractor" although it was clearly not covered by the present contracts.A further deviationin compensation rates has been initiated to cover the transportation of products sold bythe Employer and delivered to the farmer on order.Drivers are paid a fixed percentage ofthe purchase price of such articles which are ordered, for the most part, on slips furnishedby the Employer and filled out by the customer.Again the action was unilateral. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe majority argue that the Employer is interested primarily in theend to be accomplished by the drivers and is not concerned with themeans used.They emphasize, accordingly, the fact that the driversmay change the order in which each farm is visited each day, may hireassistantsand replacements, and supply "almost all their own equip-ment."Again these conclusions are illusory in practice. It is im-portant to realize that there are only a limited number of variationsin the operations or methods available to the driver.The order inwhich the milk is picked up is largely determined by the farmer's pref-erences.The Employer admittedly sets a fixed time for each driver toreport at the plant for unloading.The few important innovations orchanges have been introduced or forced by the Employer.'While thedriver furnishes the truck used, under present conditions this truck isunsuited for the business unless equipped with a covered van.Thesevans are allegedly purchased from the Employer by each driver undera "Conditional Sales Contract."There is, however, substantial doubtas to whether these agreements were and are anything more than ficti-tious.Title to. the vans remains in the Employer, who purchased themin fleets, during the entire course of the contract.Only the Employ-er's name and advertisements for its products appear on the van.There is no provision in the contracts allowing the driver to securetitle by paying the balance due.Further, if at any time during thecourse of the agreement,eitherparty terminates the "MilkHauler'sContract" upon which the sales agreement is dependent,possessionof the van reverts to the Employer and all payments made by the driverare canceled as depreciation charges.Thus, those drivers who re-voked their milk hauling contract lost possession of the essential partof their equipment insofar as this particular business is concerned andwere denied any equity in the vans despite the Employer's admissionthat the monthly payments were in excess of the fair depreciationrate on the equipment..Several other factors were noted by the majority.Although thedrivers are not bound personally to perform the contract and mayhire assistants and replacements, it is uncontested that each route isa one-man operation and there is no instance of the employment ofothers to perform the work for the profit of the "independent con-tractor" except in the case of illness or vacation.10While one drivers These two occasions were when competing firms adopted the use of closed milk vanswhich proved to be so popular with the producers as to threaten the loss of most of theEmployer's sources of milk,and secondly,when the "suggestion"was made by the Em-ployer that cloth covers for the milk cans be purchased by the drivers.Although thewisdom of their use was not unanimously accepted,all drivers purchased the covers.10 Cf.Kansas City Star Company, supra;Roy0.Martin Lumber Company, Inc.,83NLRB 691, where the employment of others to perform the basic work covered by theagreements was an important factor in the finding of independent contractor status. NELSON-RICKS CREAMERY COMPANY211apparently solicits insurance business and others do infrequent haul-ing, these extra contractual activities would appear to be severely lim-ited by the 8 to 10 hours each day of the week required to haul the milk.-Finally the mere statement in a contract which, far from being nego-tiated, is presented asa sine qua nonto the prospective driver, thatone party is an "independent contractor" cannot seriously be held toestablish that statusper se.Nor are we bound by the determinationof a State administrative agency 12I believe that a realistic interpretation of all these facts and therealities of the work under consideration, leads inevitably to the con-clusion that an employer-employee relationship is present.The driv-ers perform a routine task for an indefinite period with. unilaterallydictated remuneration and little opportunity for deviation from estab-lished methods of operation.The action of the majority in classifyingthese men as independent contractors has effectively deprived thedrivers of the protection of the Act in any attempt they might make toclarify their position through renegotiation of terms of employment.I cannot subscribe to such a position and I do not believe the Congresscontemplated the exclusion of persons working under similar circum-stances from the benefits of the Act 1311Two other drivers apparently transported milk for other dairies or other consumerswhile under contract to the Employer.This work was done, however, in strict violation ofthe contract and, in one case at least,was discontinued following objections by the Employer.12 SeeHorn Manufacturing Company, Inc.,83 NLRB 11.77.13 It should be noted that Congress conceived of independent contractors as men who.. undertake to do a job for a price,decide how the work will be done, usually hireothers to do the work,and depend for their income not upon wages,but upon the differencebetween what they pay for goods,materials,and labor and what they receive for the endresult, that is, upon profits."(House Report No. 245 on H.R. 3020, p. 18.)889227-51-vol. 89-15